DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the augmented reality headset and any system components necessary to perform claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: VAD recommendation module in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: with regards to the augmented reality headset projecting the ultrasound probe information, it is unclear if the projection is to the display in claim 8 or to a secondary display, and if so where the display is connected. It is unclear the connection of the augmented headset to the handheld blood vessel detection device components in claim 8 and a separate processor for the augmented visualization is not disclosed. It is unclear how the claim as disclosed is intended to function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-5, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et. al. (U.S. 20200069929, EFD August 28, 2018)(hereinafter, “Mason”) in view of Jin et. al. (U.S. 20140323861, October 30, 204)(hereinafter, “Jin”).
Regarding Claim 1, Mason teaches: An intravenous therapy system (“…a vascular access device providing access to a native blood vessel. For example, a VAD may be used to access a central vein (for example for dialysis) and/or a central artery (for example for repetitive treatments that require access to a large artery, for example for treatment of blood disease and/or for chemotherapy.” [0136]), comprising:
a processor (“Alternatively or additionally, the time that the needle is in the vessel may be transmitted to an external processor and/or stored in an external memory and/or transmitted over a network” [0122]; “For example, the central unit may facilitate coordination between active components on different access devices and/or facilitate use of a single active component by multiple access devices. For example, active components may include a sensor and/or a communication device and/or a human interface (for example an input interface and/or an output interface for example an indicator) and/or an actuator and/or a power source and/or a processor.” [0144]); 
a data storage device (“…with respect to FIGS. 2A-2D and/or 3A-3C herein above. Optionally, an external device 343 of a vascular access and care system may also comprise a power source and/or a processor (optionally with data encryption) and/or a communication device (for example a transceiver) and/or a computer readable storage” [0173]); 
and a handheld ultrasound probe to detect a blood vessel within a patient's body, the handheld ultrasound probe comprising (“…an external ultrasound (US) probe may be used to 
and a magnetic field detector configured to determine a position of a needle of a vascular access device (VAD) and provide closed-loop feedback indicating whether a projected path of the needle is within the blood vessel detected by the ultrasound probe (“…a VAD system includes an indicator of needle position. For example, a change in the indicator alerts 616 the operator that the needle is in the critical area, for example near the vessel wall and/or when insertion 632 should be finished. For example, when the device is activated 630, a sensor may be activated. When the needle tip reaches the critical location, the sensor may signal to an indicator to alert 616 an operator. Optionally the indicator may be part of the VAD. Alternatively or additionally, the indicator may be on a separate implanted object. Alternatively or additionally, the indicator may be on a remote object (for example a cell phone that is activated by a wireless signal)” [0195]; “…a sensor includes a magnetic field detector (for example a Hall Effect detector or other). Optionally the system includes an adjacent electromagnet or permanent magnet.” [0218]; “For example, an external ultrasound (US) probe may be used to measure changes blood velocity over time at a particular location. Measured changes may be processed for example to give an estimate of a degree of stenosis of the vessel. In some embodiments a gauge 1157a (for example with visible markings) may be used to position a sensor with respect to a VAD 1101a.” [0269]).
With regards to limitation: a video display device physically and operatively coupled to the handheld ultrasound probe, wherein the video display device is configured to display the blood vessel, Mason teaches a display or user input device [0073] but the display device is not “physically and operatively coupled to the handheld ultrasound probe”.
Jin in the field of ultrasound systems teaches an ultrasound probe that can display on the probe the ultrasound image, Fig. 5, [170].

Regarding Claim 4, the combination of references Mason and Jin substantially teach the claim limitations as noted above.
Mason teaches: further comprising a VAD recommendation module to provide feedback, via the video display, a recommendation of which of a plurality of different VADs are to be used to access the blood vessel (“…needle may be used having different size, shape and/or material. Different detectors may be used for different needles… a needle locator alarm may comprise a needle detector, a control circuit, an activation device, an indicator device and/or a power source. The system may include a through-the-skin charging device. Optionally, components of the locator are implanted as part of the needle guide of a VAD. Alternatively or additionally the needle locator may be installed separately as an add on device. For example, some parts may be attached to VAD and/or other parts may be implanted in a separate compartment and/or connected to the guide-attached parts for example with a cable. Alternatively or additionally, the needle locator may be a totally-separate unit from the VAD and/or may be implanted in close proximity to the VAD… needle detector system may comprise one or more separate needle guides, and the control algorithm may provide different indications based on temporal relationships of needles insertion and removal from the different guides. Optionally the needle detector system may include a blood flow sensor for example for applications involving blood flow through the needle.” [0240-0242]).
Regarding Claim 5, the combination of references Mason and Jin substantially teach the claim limitations as noted above.

With regards to limitation: wherein the video display device presents a mapping of blood vessels within the patient's body, Mason teaches a display or user input device [0073] but the display device is not “physically and operatively coupled to the handheld ultrasound probe”.
Jin in the field of ultrasound systems teaches an ultrasound probe that can display on the probe the ultrasound image [0089][0102].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the probe in Mason to a probe configured to physically and operatively have a display coupled to the probe as taught in Jin for the intended usage of presenting a mapping of blood vessels within the patient's body.
Regarding Claim 16, Mason teaches: A method of placing a vascular access device (VAD), comprising (“FIG. 6A is a flowchart illustration of a method of accessing a blood vessel in accordance with an embodiment of the current invention. In some embodiments, a VAD may 
scanning and mapping features of a patient's blood vessel with a handheld ultrasound device (“…an external ultrasound (US) probe may be used to measure changes blood velocity over time at a particular location. Measured changes may be processed for example to give an estimate of a degree of stenosis of the vessel.” [0269]);
recommended VAD placement locations within the patient's body (“FIG. 6A is a flowchart illustration of a method of accessing a blood vessel in accordance with an embodiment of the current invention. In some embodiments, a VAD may include active component, for example a sensor and/or an indicator. Optionally before starting a vascular access treatment, the active component is activated 630. For example, activation 630 may be by exposing a switch to an activation signal (for example exposing a reed switch to a magnetic signal). Alternatively or additionally, activation 630 may be by exposing the device to a physical stress (for example tapping the device and/or skin near the device to set off a vibration sensor). Optionally when the device is activated 630 an indicator may be activated indicating a location of needle insertion. Optionally when the needle is inserted 632 to a predetermined position (e.g. when the needle tip reaches the wall of the blood vessel) the indicator is turned off or changed. Alternatively or additionally active components of a VAD may remain active and/or not require activation 630. Alternatively or additionally a VAD may contain only passive components. FIG. 6B is a flowchart illustration of a method of opening a channel in an access device in accordance with an embodiment of the current invention. In some embodiments, a VAD system includes an indicator of needle position. For example, a change in the indicator alerts 616 the operator that the needle is in the critical area, for example near the vessel wall and/or when insertion 632 should be finished. For example, when the device is activated 630, a sensor may be activated. When the needle tip reaches the critical location, the sensor may signal to an indicator to alert 616 an operator. Optionally the indicator may be part of the VAD. Alternatively or additionally, 
providing a suggested VAD type to access a blood vessel within the patient's body(“…needle may be used having different size, shape and/or material. Different detectors may be used for different needles… a needle locator alarm may comprise a needle detector, a control circuit, an activation device, an indicator device and/or a power source. The system may include a through-the-skin charging device. Optionally, components of the locator are implanted as part of the needle guide of a VAD. Alternatively or additionally the needle locator may be installed separately as an add on device. For example, some parts may be attached to VAD and/or other parts may be implanted in a separate compartment and/or connected to the guide-attached parts for example with a cable. Alternatively or additionally, the needle locator may be a totally-separate unit from the VAD and/or may be implanted in close proximity to the VAD… needle detector system may comprise one or more separate needle guides, and the control algorithm may provide different indications based on temporal relationships of needles insertion and removal from the different guides. Optionally the needle detector system may include a blood flow sensor for example for applications involving blood flow through the needle.” [0240-0242]);
and monitoring movement of the VAD within the patient's body and provide VAD placement feedback to a clinician directing alignment of the VAD to a target blood vessel (“…a VAD system includes an indicator of needle position. For example, a change in the indicator alerts 616 the operator that the needle is in the critical area, for example near the vessel wall and/or when insertion 632 should be finished. For example, when the device is activated 630, a sensor may be activated. When the needle tip reaches the critical location, the sensor may signal to an indicator to alert 616 an operator.” [0195]).

Jin in the field of ultrasound systems teaches an ultrasound probe that can display on the probe the ultrasound image [0089][0102].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the probe in Mason to a probe configured to physically and operatively have a display coupled to the probe as taught in Jin for the intended usage of displaying the blood vessels.
Regarding Claim 18, the combination of references Mason and Jin substantially teach the claim limitations as noted above.
Mason teaches: receiving the VAD placement feedback from a magnetic field detector during the monitoring of the VAD (“…a VAD system includes an indicator of needle position. For example, a change in the indicator alerts 616 the operator that the needle is in the critical area, for example near the vessel wall and/or when insertion 632 should be finished. For example, when the device is activated 630, a sensor may be activated. When the needle tip reaches the critical location, the sensor may signal to an indicator to alert 616 an operator. Optionally the indicator may be part of the VAD. Alternatively or additionally, the indicator may be on a separate implanted object. Alternatively or additionally, the indicator may be on a remote object (for example a cell phone that is activated by a wireless signal)” [0195]; “…a sensor includes a magnetic field detector (for example a Hall Effect detector or other). Optionally the system includes an adjacent electromagnet or permanent magnet.” [0218]; “For example, an external ultrasound (US) probe may be used to measure changes blood velocity over time at a particular location. Measured changes may be processed for example to give an estimate of a degree of stenosis of the vessel. In some embodiments a gauge 1157a (for example with visible markings) may be used to position a sensor with respect to a VAD 1101a.” [0269]).
Claims 2, 8, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Burkett (U.S. 20170203053, July 20, 2017)(hereinafter, “Burkett”).
Regarding Claim 2, the combination of references Mason and Jin substantially teach the claim limitations as noted above. 
Mason does not teach: further comprising a VAD advancement system to advance the needle into the patient's body automatically using a motor.
Burkett in the field of visual-assisted insertion devices teaches: “FIG. 2 depicts an interior view of a handheld VAID embodying the principles of the present invention. In a particular embodiment, the interior of the VAID may be comprised of a securing mechanism, an interchangeable hypodermic needle cartridge, a motor, a sensor, and an internal computer... the internal computer may read the angular data from the sensor, calculate the necessary distance to move the needle to a desired target, and operate the motor to move the needle to the desired target.” [0024]; “FIG. 4 depicts an interior component view of an interchangeable hypodermic needle cartridge interacting with a motorized needle guide in a VAID embodying the principles of the present invention. In a particular embodiment, the interchangeable hypodermic needle cartridge may insert into the side of the VAID and connect to a motorized needle guide integral within the VAID. The motorized needle guide may then raise and lower the interchangeable hypodermic needle cartridge to the appropriate angle and position for insertion of the hypodermic needle.” [0026].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Mason a VAD advancement system to advance the needle into the patient's body automatically using a motor as taught in Burkett “…to move the needle to a desired target, and operate the motor to move the needle to the desired target.” (Burkett, [0024]). 
Regarding Claim 8, Mason teaches: A blood vessel detection system (“…a vascular access device providing access to a native blood vessel. For example, a VAD may be used to 
a handheld blood vessel detection device, comprising: an ultrasound probe to detect blood vessels within a patient's body (“…an external ultrasound (US) probe may be used to measure changes blood velocity over time at a particular location. Measured changes may be processed for example to give an estimate of a degree of stenosis of the vessel.” [0269]),
a display device to provide a visual display of the blood vessels within the patient's body (“…hardware for performing selected tasks according to some embodiments of the present disclosure could be implemented as a chip or a circuit. As software, selected tasks according to some embodiments of the present disclosure could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system... A display and/or a user input device…” [0073], Examiner notes, since the system is for accessing and monitoring blood vessels [0001], the intended usage of displaying blood vessels on the display is met.);
 a vascular access device (VAD) loading chamber to receive a VAD (“…a system may include more than one VAD 201a, 201b. For example, for hemodialysis one VAD may be used for extracting blood and another for returning the blood. Optionally, both VAD's 201a, 201b are installed on a single blood vessel. For example, the VAD's 201a, 201b may be installed on an Arteriovenous (AV) fistula.” [0161]; “FIG. 10 is an illustration of a vascular access device with a flexible vessel interface 1004 and/or a flexible skin interface 1006 in accordance with an embodiment of the current invention. For example, the vessel interface 1004 and/or the skin interface 1006 may include a rigid curved plate. Optionally, the plate is connected to a needle guide 202 by a flexible joint.” [0265]); 
Mason does not teach: and a linear motor to automatically advance the VAD into the patient's body.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Mason a linear motor as taught in Burkett “…to move the needle to a desired target, and operate the motor to move the needle to the desired target.” (Burkett, [0024]). 
Regarding Claim 10, the combination of references Mason and Burkett substantially teach the claim limitations as noted above.
Mason teaches: further comprising an electronic health record (EHR) system communicatively coupled to the handheld blood vessel to record images of a map of the patient's blood vessels and placement of the VAD within the patient's body (“…measurements of data from measurements may be stored on the external measurement device. Optionally, the device stores data from multiple patients and/or multiple measurements sessions. Optionally, the data enable early detection as well as trend analysis. The data and/or results of data processing may be output 1478 in a local user interface and/or to a clinician for according to 
Regarding Claim 12, the combination of references Mason and Burkett substantially teach the claim limitations as noted above.
Mason teaches: further comprising a power supply electrically coupled to the handheld device (“In some embodiment the system may include an active component (for example as illustrated in any of the embodiments herein above or below). For example, an active component may be attached to VAD 301 (for example to a skin interface and/or a vessel interface and/or a guide). Optionally or additionally, an active component may be located separate from the VAD. Optionally the active component may include a sensor 332 and/or an actuator and/or an indicator 316 and/or a power source 315 and/or a communication module 317 (e.g. a receiver and/or a transmitter), and/or a switch (for example a power switch for 
Regarding Claim 13, the combination of references Mason and Burkett substantially teach the claim limitations as noted above.
Mason does not teach: further comprising a linear motor actuation button on the ultrasound probe device.
Burkett in the field of visual-assisted insertion devices teaches: “The ultrasound display screen shows a live view of venous structures beneath the skin and features a target and vertical guideline to guide placement… Once the desired target for needle placement is reached, internal components within the VAID automatically adjust the insertion angle based on the desired target point. The user then may press a needle-insertion button, which accurately inserts the needle at the desired target and angle. If the needle insertion is unsatisfactory, the user may stop the procedure by pressing a button to abort the procedure, which withdraws the needle and corresponding catheter to the rear-locked position and releases a catheter-securing mechanism from the skin. However, if the needle insertion is satisfactory, the user may press a trigger button which advances the catheter over the needle and locks the neck of the catheter into place through a catheter-secure mechanism. Once the catheter is locked into place, the needle is withdrawn and the VAID is released from the skin.” [0021]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Mason a linear motor actuation button as taught in Burkett to accurately insert a needle at the desired target and angle (Burkett, [0021]).

Claims 3, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Jin and Blaivas et. al. (U.S. 20130131501, May 23, 2013)(hereinafter, “Blaivas”).
Regarding Claim 3, the combination of Mason and Jin substantially teach the claim limitations as noted above. 

	Blaivas in the field of vasculature access systems teaches: “A guidance template having an expected path trajectory is overlapped on at least one of a transverse short axis, a longitudinal long axis, or a three-dimensional image of the neuro-vasculature that illustrates the predicted path of the needle or needle with overlapping cannula when it undergoes movement implemented by a controller located on the needle injector.” [0042].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to identify a vein via a transverse planar image as taught in Blaivas to illustrate “…the predicted path of the needle or needle with overlapping cannula when it undergoes movement implemented by a controller located on the needle injector.”  (Blaivas, [0042]).
Regarding Claim 6, the combination of Mason and Jin substantially teach the claim limitations as noted above. 
Mason does not teach: wherein the video display device provides a coronal planar view of the blood vessels within the patient's body depicting the projected path of the needle within the patient's body and a transverse planar view depicting projected path of the needle within the patient's body.
Blaivas in the field of vasculature access systems teaches: “A guidance template having an expected path trajectory is overlapped on at least one of a transverse short axis, a longitudinal long axis, or a three-dimensional image of the neuro-vasculature that illustrates the predicted path of the needle or needle with overlapping cannula when it undergoes movement implemented by a controller located on the needle injector.” [0042].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to display a coronal planar view and transverse planar image as taught in Blaivas to illustrate “…the predicted path of the needle or needle with overlapping cannula when 
Regarding Claim 21, the combination of references Mason and Jin substantially teach the claim limitations as noted above.
Mason does not teach: wherein the display device provides real-time coronal plane images and transverse plane images of the VAD placement locations within the patient's body.
Blaivas in the field of vasculature access systems teaches: “A guidance template having an expected path trajectory is overlapped on at least one of a transverse short axis, a longitudinal long axis, or a three-dimensional image of the neuro-vasculature that illustrates the predicted path of the needle or needle with overlapping cannula when it undergoes movement implemented by a controller located on the needle injector.” [0042].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to display a coronal planar view and transverse planar image as taught in Blaivas to illustrate “…the predicted path of the needle or needle with overlapping cannula when it undergoes movement implemented by a controller located on the needle injector.”  (Blaivas, [0042]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Jin and Saito et. al. (U.S. 6068599, May 30, 2000)(hereinafter, “Saito”).
Regarding Claim 7, the combination of references Mason and Jin substantially teach the claim limitations as noted above. 
Mason does not teach: further comprising an audio feedback device, a haptic feedback device, or visual feedback to indicate in response to the needle being inserted into the blood vessel within the patient's body is not projected to be positioned within a blood vessel or is projected to be positioned within a blood vessel.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Mason an audio feedback device for the intended usage of indicating a response to the needle being inserted into the blood vessel or not as taught in Saito, “Thus, the insertion of the puncturing needle 6 can be confirmed by the sounds through ears so that the puncturing needle 6 can be stuck into the target position easily and accurately.” (Saito, column 6, lines 11-14).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Burkett and Ryan et. al. (U.S. 20180168740, June 21,2018)(hereinafter, “Ryan”).
Regarding Claim 9, the combination of references Mason and Burkett substantially teach the claim limitations as noted above. 
Mason teaches: placement of the VAD relative to the patient's body placement of the VAD within the patient's body (“…measurements of data from measurements may be stored on the external measurement device. Optionally, the device stores data from multiple patients and/or multiple measurements sessions. Optionally, the data enable early detection as well as trend analysis. The data and/or results of data processing may be output 1478 in a local user interface and/or to a clinician for according to privacy rules. Output 1478 may be routine after a measurement and/or periodically and/or in response to what was detected. For example, data and/or a warning may be output 1478 when data processing indicates that there may be a 
Mason does not teach: further comprising an augmented reality headset to project to a clinician an augmented view of the blood vessels within the patient's body detected by the ultrasound probe 
Ryan in the field of visualization and augmentation systems teaches: “FIG. 31 depicts an exemplary embodiment of a MXUI shown to the user 106 via the display device 104 during registration of a spine with ultrasound. An anatomy marker 1300 is fixated to a vertebra adjacent to the operative site. An ultrasound probe 3104 which includes a plurality of fiducials 3106 defining a marker is provided. In one embodiment, the ultrasound probe 3104 is battery operated, cordless, and can communicate with the AR headset 3600 via radio. The software has geometric and other information necessary to be able to position and scale the 2D ultrasound image relative to the marker's 1300 position. The ultrasound probe 3104 is moved over the surface of the patient 3100 to scan the region of interest. The software combines the 2D image data with the six degree of freedom pose information of the ultrasound probe 3104 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mason to incorporate augmented reality as taught in Ryan to “…generate models of anatomy of interest.” (Ryan, [0129]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Burkett and Sheldon et. al. (U.S. 20120259221, October 11, 2012)(hereinafter, “Sheldon”).
Regarding Claim 11, the combination of Mason and Burkett substantially teach the claim limitations as noted above.
Mason does not teach: wherein the linear motor comprises an axial motor and a rotational motor to change an axial and rotative direction of the VAD.
Sheldon in the field of handheld ultrasound vessel insertion systems teaches: “FIGS. 2A and 2B are illustrative implementations of a handheld robotic device 70. For the purposes of illustration and clarity, robotic platform 15 is shown without a cover and display in some implementations. Robotic platform 15 may include a transducer housing 105, cartridge carrier 
Therefore, it would be obvious to one of ordinary skill in the art to further modify the liner motor from the combination of Mason and Burkett to comprises an axial motor and a rotational motor, such that the angle motor “…adjust the angle of cartridge carrier 110.”, while the “Arc arm 115 may provide depth scale indicating the depth of insertion for a particular angle of cartridge carrier 110.”. Overall the different motors “…makes handheld robotic device 70 more balanced and easier to manage for the operator.” (Sheldon, [0032]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Burkett and Dunbar et. al. (U.S. 20150359991, December 7, 2015)(hereinafter, “Dunbar”). 
Regarding Claims 14 and 15, the combination of references Mason and Burkett substantially teach the claim limitations as noted above.
Mason does not teach: further comprising an analysis module to: detect the blood vessels within the patient's body; define the geometry of the blood vessels; create a feedback fence around the defined geometry of the blood vessels; and  -57-provide feedback, via a feedback device, indicating when a trajectory of the VAD into and within the patient's body is projected to be positioned within a blood vessel or is not projected to be positioned within the blood vessel; wherein the feedback fence is defined by execution of an algorithm or input received at the display device indicating the geometry of the blood vessels.
Dunbar in the field of ultrasound needle guidance teaches methods for measuring the impedance value of ultrasound images as the tool is inserted, along with the tool path, trajectory and overlay with tissue boundaries or surrounding anatomy as seen from Fig. 3 [0080-0085].
.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Jin and Burkett.
Regarding Claim 17, the combination of references Mason and Jin substantially teach the claim limitations as noted above.
Mason does not teach: further comprising actuating a linear motor to automatically insert the VAD into the patient's body based on the VAD placement feedback.
Burkett in the field of visual-assisted insertion devices teaches: “FIG. 2 depicts an interior view of a handheld VAID embodying the principles of the present invention. In a particular embodiment, the interior of the VAID may be comprised of a securing mechanism, an interchangeable hypodermic needle cartridge, a motor, a sensor, and an internal computer... the internal computer may read the angular data from the sensor, calculate the necessary distance to move the needle to a desired target, and operate the motor to move the needle to the desired 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Mason a linear motor as taught in Burkett “…to move the needle to a desired target, and operate the motor to move the needle to the desired target.” (Burkett, [0024]). 
Regarding Claim 19, the combination of references Mason and Jin substantially teach the claim limitations as noted above.
Mason does not teach: wherein movement of the VAD is accomplished through input received at a VAD insertion button on the handheld ultrasound device.
Burkett in the field of visual-assisted insertion devices teaches: “The ultrasound display screen shows a live view of venous structures beneath the skin and features a target and vertical guideline to guide placement… Once the desired target for needle placement is reached, internal components within the VAID automatically adjust the insertion angle based on the desired target point. The user then may press a needle-insertion button, which accurately inserts the needle at the desired target and angle. If the needle insertion is unsatisfactory, the user may stop the procedure by pressing a button to abort the procedure, which withdraws the needle and corresponding catheter to the rear-locked position and releases a catheter-securing mechanism from the skin. However, if the needle insertion is satisfactory, the user may press a trigger button which advances the catheter over the needle and locks the neck of the catheter 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Mason an insertion button as taught in Burkett to accurately insert a needle at the desired target and angle (Burkett, [0021]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Jin, Burkett and Sheldon et. al. (U.S. 20120259221, October 11, 2012)(hereinafter, “Sheldon”).
Regarding Claim 20, the combination of Mason and Jin substantially teach the claim limitations as noted above.
Mason does not teach: wherein movement of the VAD is accomplished via activation of a linear motor having an axial and rotational degrees of freedom.
Burkett in the field of visual-assisted insertion devices teaches: “FIG. 2 depicts an interior view of a handheld VAID embodying the principles of the present invention. In a particular embodiment, the interior of the VAID may be comprised of a securing mechanism, an interchangeable hypodermic needle cartridge, a motor, a sensor, and an internal computer... the internal computer may read the angular data from the sensor, calculate the necessary distance to move the needle to a desired target, and operate the motor to move the needle to the desired target.” [0024]; “FIG. 4 depicts an interior component view of an interchangeable hypodermic needle cartridge interacting with a motorized needle guide in a VAID embodying the principles of the present invention. In a particular embodiment, the interchangeable hypodermic needle cartridge may insert into the side of the VAID and connect to a motorized needle guide integral within the VAID. The motorized needle guide may then raise and lower the interchangeable hypodermic needle cartridge to the appropriate angle and position for insertion of the hypodermic needle.” [0026].

Sheldon in the field of handheld ultrasound vessel insertion systems teaches: “FIGS. 2A and 2B are illustrative implementations of a handheld robotic device 70. For the purposes of illustration and clarity, robotic platform 15 is shown without a cover and display in some implementations. Robotic platform 15 may include a transducer housing 105, cartridge carrier 110, arc arm 115, cartridge 120, attachment points 125, guidewire motor 130, angle motor 135, needle motor 140, sheath motor 145, guidewire actuator 150, needle actuator 155, sheath actuator 160, data entry mode button 165, thumb control 170, memory card slot 175, operation mode button 180, display support 185, trigger control 190, and ergonomic handle 195.” [0031].
Therefore, it would be obvious to one of ordinary skill in the art to further modify the liner motor from the combination of Mason and Burkett to comprises an axial motor and a rotational motor, such that the angle motor “…adjust the angle of cartridge carrier 110.”, while the “Arc arm 115 may provide depth scale indicating the depth of insertion for a particular angle of cartridge carrier 110.”. Overall the different motors “...makes handheld robotic device 70 more balanced and easier to manage for the operator.” (Sheldon, [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                      

/JONATHAN CWERN/Primary Examiner, Art Unit 3793